Per Curiam.

We do not see cause to set aside the verdiet. This case was put to the jury in the most favorable light for the defendant. As he had no authority to sell on credit, he might have been held as having assumed the debt when he took the notes payable to himself.1 This howe\ er would have been slridum jus. But there was no reason for his withholding the balance until June, when he might, according to the testimony of Eaton, have received the 28 dollars on the 30th of March, and certainly ought to have called for it in a few days after the note for that sum was given. He acted also disingenuously when called upon by the plaintiff, for instead of stating that he wanted time to collect the small balance, he denied his responsibility, and turned him over to the original debtor who had paid the debt. These facts were sufficient to justify the jury in finding that he had unreasonably delayed, even if he had not acted fraudulently.

 See 2 Kent’s Comm. (3d ed.) 620 to 623.